DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed December 21, 2020 is acknowledged and has been entered.  Claims 2-43 and 58-61 have been canceled.   Claims 44-46, 52, 55 and 56 have been amended.  New claims 62-94 have been added.   Claims 1, 44-57, and 62-94 are now pending in the instant application.    

2.	Applicant's election with traverse of Group II, 44-56, in the reply filed on December 21, 2020 is acknowledged.  The traversal is on the ground(s) that “the requirement for restriction as between Groups I and III, since Applicant will be relying on the requirement for restriction in filing divisional applications.  Applicant respectfully submits that Groups I and III, including claims 1-43 and 57-60, are not independent or distinct. Groups I and III are related as a subcombination (the immunostimulatory bacterium; Group I), and a combination (the cell containing the bacterium; Group III). To be restrictable, Groups that are related as a subcombination/combination require: (a) that patentability of the combination does not depend upon patentability of the sub-combination; and (b) that the sub-combination can be used in another combination. (see also MPEP §806.05(c)) … When these factors cannot be shown, such inventions are not distinct.  In the instant case, if the immune-stimulatory bacterium of Group I, i.e., the subcombination, is novel and unobvious, then the cell of Group III that contains the immunostimulatory  In this instance, if the requirement for restriction remains between Groups I and III, obviousness-type double patenting cannot be held between claims in an application or patent claiming the immunostimulatory bacteria, and claims in an application or patent claiming a cell containing the immunostimulatory bacteria.”  (see Remarks, pp. 11-13)  
Upon further review and consideration, the restriction requirement has been withdrawn.   However, the following species election has been set forth. 

3.	This application contains claims directed to the following patentably distinct species such as different cancers, different anti-cancer therapeutic products, promoters, etc. The species are independent or distinct because they are biochemically, structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 44 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   

2.)	Applicant should elect a specific cancer (see claim 53)
3.)	Applicant should elect a specific immunostimulatory bacterium that is modified:	msbB-/pagP-		claim 63/64
		fliC-/fljB-			claim 65
		does not express asd	claim 69
4.)	Applicant should elect a specific immunostimulatory protein (see claim 74)
5.)	Applicant should elect a specific anti-cancer therapeutic product (see claim 75-84)
6.)	Applicant should elect a specific promoter (see claim 85)
7.)	Applicant should elect a specific immunostimulatory bacterium (see claim 87)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645